Exhibit 10.3

PETSMART, INC.

RESTRICTED STOCK GRANT NOTICE

(2011 EQUITY INCENTIVE PLAN)

PetSmart, Inc. (the “Company”), pursuant to its 2011 Equity Incentive Plan (the
“Plan”) hereby grants to Participant the right to purchase the number of shares
of the Company’s Common Stock set forth below (“Award”). This Award is subject
to all of the terms and conditions as set forth herein and the Plan, which is
attached hereto and incorporated herein in its entirety. Defined terms not
explicitly defined in this Grant Notice but defined in the Plan shall have the
same definitions as in the Plan.

 

Participant:   

 

Date of Grant:   

 

Number of Restricted Shares Granted:   

 

Closing Date:   

 

Cash Purchase Price per Share:   

 

Email Address:   

 

This Restricted Stock Grant Notice and the Plan set froth the entire
understanding between Participant and the Company regarding the acquisition of
stock in the Company pursuant to the Award and supersede all prior oral and
written agreements on that subject with the exception of Awards previously
granted and delivered to Participant under the Plan.

The details of your Restricted Stock Grant are as follows:

1. AGREEMENT TO PURCHASE. You hereby agree to purchase from the Company, and the
Company hereby agrees to sell to you, the aggregate number of shares of Common
Stock specified in this Grant Notice for the consideration set forth in
Section 3 and subject to all of the terms and conditions of this Restricted
Stock Grant Notice and the Plan. You may not purchase less than the aggregate
number of shares specified in this Grant Notice.

2. CLOSING. The purchase and sale of the shares shall be consummated as follows:

(a) You will purchase the shares by delivering this Grant Notice to the Stock
Plan Administration Manager of the Company, or to such other person as the
Company may designate, during regular business hours, on the Closing Date (or at
such other time and place as you and the Company may mutually agree upon in
writing) along with any consideration, other than your past or future services,
to be delivered by you on the Closing Date pursuant to Section 3 and such
additional documents as the Company may then require.

(b) The Company will direct the transfer agent for the Company to deliver to the
Escrow Agent pursuant to the terms of Section 9, the certificate or certificates
evidencing the shares of Common Stock being purchased by you. You acknowledge
and agree that any such shares may be held in book entry form directly
registered with the transfer agent or in such other form as the Company may
determine.

3. PAYMENT. Unless otherwise specified in herein, the purchase price for the
Common Stock to be delivered by you on the Closing Date shall be deemed paid, in
whole or in part, in consideration of past and future services in the amounts
and to the extent required by law.

4. VESTING. Subject to the limitations contained herein, the shares you purchase
will vest as follows:

(a) Except as provided herein, the shares will become fully vested if you retain
your Continuous Status as an Employee, Director or Consultant through the
earlier of (i) the expiration of the one-year period following the Date of
Grant, (ii) upon any vesting acceleration of the Award provided by the Plan
pursuant to its terms, or (iii) upon any vesting acceleration of the Award
provided for pursuant to any Company plan or any



--------------------------------------------------------------------------------

agreement between you and the Company, whether currently in effect or adopted or
entered into hereafter. For clarity, at no time shall the vesting of the Award
be greater than one hundred percent (100%). For purposes of this Section 4(a),
your Continuous Status as an Employee, Director, or Consultant shall not be
considered terminated due to a change in the capacity in which you perform
services for the Company, provided you remain an Employee, Director, or
Consultant of the Company.

(b) Notwithstanding the foregoing provisions of Section 4(a), in the event that
you are subject to the Company’s policy on Stock Trading by Officers, Directors
and Certain Other Employees and any shares covered by your Award vest on a day
(the “Original Vest Date”) that does not occur during a “window period”
applicable to you as determined by the Company in accordance with such policy,
then such shares shall not vest on such Original Vest Date and shall instead
vest on the first to occur of the following: (a) the first day of the next
“window period” applicable to you pursuant to such policy, (b) your termination
of employment provided such termination of employment is after the Original Vest
Date and constitutes a Covered Termination as defined in the Plan, or (c) the
day that is sixty (60) days after the Original Vest Date.

(c) If your Continuous Status as an Employee, Director or Consultant ends due to
your death or Disability, vesting of your Award shall be prorated over the
one-year vesting period by reference to the number of months of service you
completed after the commencement of the vesting period as a fraction against 12
months (with any fractional or partial month eliminated), not to exceed one
hundred percent (100%).

(d) Shares purchased by you that have vested in accordance with this Section 4
are “Vested Shares.” Shares purchased by you pursuant to this Award that are not
Vested Shares are “Unvested Shares.”

5. NUMBER OF SHARES AND CASH PURCHASE PRICE PER SHARE. The number of shares of
Common Stock subject to your Award and your Purchase Price per Share referenced
in this Grant Notice may be adjusted from time to time for capitalization
adjustments as set forth in the Plan.

6. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, you may not purchase any shares of Common Stock under this Award unless
the shares of Common Stock issuable upon such purchase are then registered under
the Securities Act or, if such shares of Common Stock are not then so
registered, the Company has determined that such purchase and issuance would be
exempt from the registration requirements of the Securities Act. The purchase of
shares under this Award also must comply with other applicable laws and
regulations governing your Award, and you may not purchase such shares if the
Company determines that such purchase would not be in material compliance with
such laws and regulations.

7. RIGHT OF REACQUISITION. The Company shall simultaneously with the termination
of your Continuous Status as an Employee, Director, or Consultant automatically
reacquire (the “Reacquisition Right”) for no consideration all of the Unvested
Shares, unless the Company agrees to waive its Reacquisition Right as to some or
all of the Unvested Shares. Any such waiver shall be exercised by the Company by
written notice to you or your representative (with a copy to the Escrow Agent,
as defined below) within ninety (90) days after the termination of your
Continuous Status as an Employee, Director, or Consultant, and the Escrow Agent
may then release to you the number of Unvested Shares not being reacquired by
the Company. If the Company does not waive its reacquisition right as to all of
the Unvested Shares, then upon such termination of your Continuous Status as an
Employee, Director, or Consultant, the Escrow Agent shall transfer to the
Company the number of Unvested Shares the Company is reacquiring. The
Reacquisition Right shall expire when all of the shares have become Vested
Shares in accordance with Section 4.

8. CERTAIN CORPORATE TRANSACTIONS. In the event of a corporate transaction event
set forth in Section 15(b) of the Plan, the Reacquisition Right may be assigned
by the Company to the successor of the Company (or such successor’s parent
company), if any, in connection with such transaction. To the extent the
Reacquisition Right remains in effect following such transaction, it shall apply
to the new capital stock or other property received in exchange for the Common
Stock in consummation of the transaction, but only to the extent the Common
Stock was at the time covered by such right.

 

2



--------------------------------------------------------------------------------

9. ESCROW OF UNVESTED COMMON STOCK. As security for your faithful performance of
the terms of this Grant Notice and to insure the availability for delivery of
your Common Stock upon execution of the Reacquisition Right provided in
Section 7, above, you agree to the following “Joint Escrow” and “Joint Escrow
Instructions,” and you and the Company hereby authorize and direct the Corporate
Secretary of the Company or the Corporate Secretary’s designee (“Escrow Agent”)
to hold the documents delivered to Escrow Agent pursuant to the terms of this
Grant Notice, in accordance with the following Joint Escrow Instructions:

(a) In the event of the termination of your Continuous Status as an Employee,
Director, or Consultant, the Company shall pursuant to the Reacquisition Right
in Section 7, above, automatically reacquire for no consideration all Unvested
Shares, within the meaning of Section 4, above, as of the date of such
termination, unless the Company elects to waive such right as to some or all of
the Unvested Shares. If the Company (or its assignee) elects to waive the
Reacquisition Right, the Company or its assignee will give you and Escrow Agent
a written notice specifying the number of shares of stock not to be reacquired.
You and the Company hereby irrevocably authorize and direct Escrow Agent to
close the transaction contemplated by such notice as soon as practicable
following the date of termination of service in accordance with the terms of
this Grant Notice and the notice of waiver, if any.

(b) Vested Shares shall be delivered to you upon your request given in the
manner provided in Section 19 for giving notices.

(c) At any closing involving the transfer or delivery of some or all of the
property subject to this Grant Notice, Escrow Agent is directed (i) to date any
stock assignments necessary for the transfer in question, (ii) to fill in the
number of shares being transferred, and (iii) to deliver same, together with the
certificate, if any, evidencing the shares of Common Stock to be transferred, to
you or the Company, as applicable.

(d) You irrevocably authorize the Company to deposit with Escrow Agent the
certificates, if any, evidencing shares of Common Stock to be held by Escrow
Agent hereunder and any additions and substitutions to said shares as specified
in this Grant Notice. You do hereby irrevocably constitute and appoint Escrow
Agent as your attorney-in-fact and agent for the term of this escrow to execute
with respect to such securities and other property all documents of assignment
and/or transfer and all stock certificates necessary or appropriate to make all
securities negotiable and complete any transaction herein contemplated.

(e) This escrow shall terminate upon the expiration or application in full of
the Reacquisition Right, whichever occurs first, and the completion of the tasks
contemplated by these Joint Escrow Instructions.

(f) If Escrow Agent should have in its possession any documents, securities, or
other property belonging to you at the time of termination of this escrow,
Escrow Agent shall deliver all of same to you and shall be discharged of all
further obligations hereunder.

(g) Except as otherwise provided in these Joint Escrow Instructions, Escrow
Agent’s duties hereunder may be altered, amended, modified, or revoked only by a
writing signed by all of the parties hereto.

(h) Escrow Agent shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by Escrow Agent
to be genuine and to have been signed or presented by the proper party or
parties or their assignees. Escrow Agent shall not be personally liable for any
act Escrow Agent may do or omit to do hereunder as Escrow Agent or as
attorney-in-fact for you while acting in good faith and any act done or omitted
by Escrow Agent pursuant to the advice of Escrow Agent’s own attorneys shall be
conclusive evidence of such good faith.

(i) Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law, and is hereby
expressly authorized to comply with and obey orders, judgments, or decrees of
any court. In case Escrow Agent obeys or complies with any such order, judgment,
or decree of any court, Escrow Agent shall not be liable to any of the parties
hereto or to any other person, firm, or corporation by reason of such
compliance, notwithstanding any such order, judgment, or decree being
subsequently reversed, modified, annulled, set aside, vacated, or found to have
been entered without jurisdiction.

 

3



--------------------------------------------------------------------------------

(j) Escrow Agent shall not be liable in any respect on account of the identity,
authority, or rights of the parties executing or delivering or purporting to
execute or deliver this Grant Notice or any documents or papers deposited or
called for hereunder.

(k) Escrow Agent shall not be liable for the outlawing of any rights under any
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with Escrow Agent.

(l) Escrow Agent’s responsibilities as Escrow Agent hereunder shall terminate if
Escrow Agent shall cease to be the Secretary of the Company or if Escrow Agent
shall resign by written notice to each party. In the event of any such
termination, the Company may appoint any officer or assistant officer of the
Company or other person who in the future assumes the position of Secretary for
the Company as successor Escrow Agent and you hereby confirm the appointment of
such successor or successors as your attorney-in-fact and agent to the full
extent of such successor Escrow Agent’s appointment.

(m) If Escrow Agent reasonably requires other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.

(n) It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities, Escrow
Agent is authorized and directed to retain in its possession without liability
to anyone all or any part of said securities until such dispute shall have been
settled either by mutual written agreement of the parties concerned or by a
final order, decree, or judgment of a court of competent jurisdiction after the
time for appeal has expired and no appeal has been perfected, but Escrow Agent
shall be under no duty whatsoever to institute or defend any such proceedings.

(o) Escrow Agent becomes a party hereto only for the purpose of said Joint
Escrow Instructions in this Section 9; Escrow Agent does not become a party to
any other rights and obligations of this Award apart from those in this
Section 9.

(p) Escrow Agent shall be entitled to employ such legal counsel and other
experts as Escrow Agent may deem necessary properly to advise Escrow Agent in
connection with Escrow Agent’s obligations hereunder. Escrow Agent may rely upon
the advice of such counsel, and may pay such counsel reasonable compensation
therefor. The Company shall be responsible for all fees generated by such legal
counsel in connection with Escrow Agent’s obligations hereunder.

(q) These Joint Escrow Instructions set forth in this Section 9 shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. It is understood and agreed that references to
“Escrow Agent” or “Escrow Agent’s” herein refer to the original Escrow Agent and
to any and all successor Escrow Agents. It is understood and agreed that the
Company may at any time or from time to time assign its rights under the Grant
Notice and these Joint Escrow Instructions in whole or in part.

10. EXECUTION OF DOCUMENTS. You hereby acknowledge and agree that by delivering
this Grant Notice to the Stock Plan Administration Manager of the Company, or
its designee, to purchase shares in accordance with Section 2, you indicate your
consent to your Grant Notice and will be deemed to have executed this Grant
Notice. You further agree that such manner of indicating consent may be relied
upon as your signature for establishing your execution of any documents to be
executed in the future in connection with your Award.

11. IRREVOCABLE POWER OF ATTORNEY. You constitute and appoint the Company’s
Secretary as attorney-in-fact and agent to transfer said Common Stock on the
books of the Company with full power of substitution in the premises, and to
execute with respect to such securities and other property all documents of
assignment and/or transfer and all stock certificates necessary or appropriate
to make all securities negotiable and complete any transaction herein
contemplated. This is a special power of attorney coupled with an interest

 

4



--------------------------------------------------------------------------------

(specifically, the Company’s underlying security interest in retaining the
shares of Common Stock in the event you do not perform the associated services
for the Company), and is irrevocable and shall survive your death or legal
incapacity. This power of attorney is limited to the matters specified in this
Grant Notice.

12. RIGHTS AS STOCKHOLDER. Subject to the provisions of this Grant Notice, you
shall have the right to exercise all rights and privileges of a stockholder of
the Company with respect to the shares deposited in the Joint Escrow. You shall
be deemed to be the holder of the shares for purposes of receiving any dividends
that may be paid with respect to such shares and for purposes of exercising any
voting rights relating to such shares, even if some or all of the shares are
Unvested Shares.

13. LIMITATIONS ON TRANSFER OF THE COMMON STOCK. In addition to any other
limitation on transfer created by applicable securities laws, you shall not
sell, assign, hypothecate, donate, encumber, or otherwise dispose of any
interest in the Common Stock while such shares of Common Stock are Unvested
Shares or continue to be held in the Joint Escrow; provided, however, that an
interest in such shares may be transferred pursuant to a qualified domestic
relations order as defined in the Code or Title I of the Employee Retirement
Income Security Act (a “QDRO”). After any Common Stock has been released from
the Joint Escrow, you shall not sell, assign, hypothecate, donate, encumber, or
otherwise dispose of any interest in the Common Stock except in compliance with
the provisions herein and applicable securities laws.

14. RESTRICTIVE LEGENDS. The certificates representing the Common Stock shall
have endorsed thereon appropriate legends as determined by the Company.

15. NON-TRANSFERABILITY OF THE AWARD. Your Award (except for Vested Shares
issued pursuant thereto) is not transferable except by will or by the laws of
descent and distribution and shall be exercisable during your lifetime only by
you. In the event of the termination of your Continuous Status as an Employee,
Director, or Consultant prior to the Closing Date, the Closing shall not occur.

16. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company or an Affiliate, or of the Company or an Affiliate to continue your
employment or service. In addition, nothing in your Award shall obligate the
Company or an Affiliate, their respective stockholders, Boards of Directors,
Officers or Employees to continue any relationship that you might have as a
Director or Consultant for the Company or an Affiliate.

17. WITHHOLDING OBLIGATIONS.

(a) At the time your Award is granted, or at any time thereafter as requested by
the Company, you hereby authorize withholding from any other amounts payable to
you, and otherwise agree to make adequate provision in cash for, as determined
by the Company, any sums required to satisfy the federal, state, local and
foreign tax withholding obligations of the Company or an Affiliate, if any,
which arise in connection with your Award. In the Company’s sole discretion, the
Company may elect, and you hereby authorize the Company, to withhold Vested
Shares in such amounts as the Company determines are necessary to satisfy your
obligation pursuant to the preceding sentence.

(b) Unless the tax withholding obligations of the Company or any Affiliate are
satisfied, the Company shall have no obligation to issue a certificate for such
shares or release such shares from any escrow provided for herein.

18. TAX CONSEQUENCES. You have reviewed with your own tax advisors the federal,
state, local and foreign tax consequences of this investment and the
transactions contemplated by this Grant Notice. You are relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. You understand that you (and not the Company) shall be responsible
for your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Grant Notice. You understand that Section 83
of the Code taxes as ordinary income to you the fair market value of the shares
of Common Stock as of the date any

 

5



--------------------------------------------------------------------------------

restrictions on the shares lapse (that is, as of the date on which part or all
of the shares vest). In this context, “restriction” includes the right of the
Company to reacquire the shares pursuant to its Reacquisition Right. You
understand that you may elect to be taxed on the fair market value of the shares
at the time the shares are purchased rather than when and as the Company’s
Reacquisition Right expires by filing an election under Section 83(b) of the
Code with the Internal Revenue Service within thirty (30) days after the date
you purchase the shares pursuant to your Award. YOU ACKNOWLEDGE THAT IT IS YOUR
SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER CODE
SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR ITS REPRESENTATIVES TO MAKE
THE FILING ON YOUR BEHALF. You further acknowledge that you are aware that
should you file an election under Section 83(b) of the Code and then
subsequently forfeit the shares, you will not be able to report as a loss the
value of any shares forfeited and will not get a refund of any of the tax paid.

19. NOTICES. Any notice or request required or permitted hereunder shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (a) the date of personal delivery, including
delivery by express courier, or (b) the date that is five days after deposit in
the United States Post Office (whether or not actually received by the
addressee), by registered or certified mail with postage and fees prepaid,
addressed at the following addresses, or at such other address(es) as a party
may designate by ten days’ advance written notice to each of the other parties
hereto:

 

COMPANY:    PetSmart Inc.    19601 North 27th Avenue    Phoenix, AZ 85027   

Attn: General Counsel

YOU:

  

Your address as on file with the Company’s

People Department at the time notice is given

ESCROW AGENT:

   Corporate Secretary    PetSmart, Inc.   

19601 North 27th Avenue

Phoenix, AZ 85027

20. MISCELLANEOUS.

(a) The rights and obligations of the Company under this Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by, the
Company’s successors and assigns. Your rights and obligations under this Award
may only be assigned with the prior written consent of the Company.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Award.

(c) You acknowledge and agree that you have reviewed this Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting this Award and fully understand all provisions of this Award.

21. GOVERNING PLAN DOCUMENT. This Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of the Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of this Award and those of the
Plan, the provisions of the Plan shall control.

* * * * *

 

6



--------------------------------------------------------------------------------

This Restricted Stock Grant Notice shall be deemed to be signed by the Company
and the Participant upon the Participant’s delivery of this Grant Notice to the
Stock Plan Administration Manager of the Company or its designee.

The Escrow Agent hereby acknowledges and accepts its rights and responsibilities
pursuant to Section 9, above.

 

 

Escrow Agent

 

7



--------------------------------------------------------------------------------

ATTACHMENT II

THE PLAN